Citation Nr: 0517337	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  01-07 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to a higher rating for a left elbow disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from June 1972 to June 1974.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2004).  

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a July 2001 RO 
rating decision which granted service connection and a 10 
percent rating for a left elbow disability, effective 
September 12, 2000, and granted service connection and a 10 
percent rating for a low back disability, effective September 
12, 2000.  

A June 2002 RO decision increased the rating for the 
veteran's service-connected left elbow disability to 20 
percent, effective September 12, 2000.  A temporary total 
convalescent rating (38 C.F.R. § 4.30) was also granted for 
the veteran's left elbow disability from March 6, 2002 to 
April 30, 2002.  Additionally, the RO increased the rating 
for the veteran's service-connected low back disability to 20 
percent, effective September 12, 2000.  

In October 2002, the Board remanded this appeal to the RO to 
schedule the veteran for a Travel Board hearing.  In July 
2003, the veteran testified at a Travel Board hearing at the 
RO.  

In a May 2004 decision, the Board granted a 40 percent rating 
for the veteran's service-connected low back disability, 
effective September 12, 2000.  The Board remanded the 
remaining issue on appeal for further development.  

A November 2004 RO decision increased the rating for the 
veteran's service-connected left elbow disability to 40 
percent, effective November 4, 2004.  

The Board notes that in a March 2005 supplemental statement 
of the case, the Appeals Management Center (AMC) addressed 
whether the November 2004 RO decision was based on clear and 
unmistakable error (CUE) in failing to assign a rating higher 
than 20 percent for the periods from September 12, 2000 to 
March 5, 2000, and from May 1, 2000 to July 7, 2003, and a 
rating higher than 40 percent for the period since July 8, 
2003.  However, the Board notes that the veteran did not 
specifically raise the issue of CUE in this decision.  The 
issue was apparently listed in the supplemental statement of 
the case in error.  In any event, such issue is not before 
the Board at this time.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.  

The Board notes that in an April 2005 statement, the veteran 
raised the issue of an effective date earlier than September 
12, 2000, for service connection for his left elbow 
disability.  Such issue is not before the Board at this time 
and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO has rated the veteran's service-connected left 
elbow disability (status post left elbow dislocation with 
degenerative changes) as 20 percent disabling from September 
12, 2000 (the effective date of service connection) to March 
5, 2002 and from May 1, 2002 to July 7, 2003, and as 40 
percent disabling since July 8, 2003.  A temporary total 
convalescent rating (38 C.F.R. § 4.30) was also granted from 
March 6, 2002 to April 30, 2002.  

2.  The current degree of left elbow disability (minor upper 
extremity) has persistent since the effective date of service 
connection, subject to the temporary total convalescent 
rating (38 C.F.R. § 4.30), and is manifested by limitation of 
motion (on last examination, flexion was 40 degrees with pain 
and the veteran lacked 5 degrees of extension), with 
degenerative joint disease and no ankylosis.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for a left elbow 
disability for the periods from September 12, 2000 to March 
5, 2002 and from May 1, 2002 to July 7, 2003, have been met, 
and the criteria for a rating in excess of 40 percent for the 
period since July 8, 2003, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5205, 5206, 5207, 5213 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Normal flexion/extension of the elbow is from 0 degrees to 
145 degrees.  Normal forearm pronation is from 0 degrees to 
80 degrees, and normal supination is from 0 degrees to 85 
degrees.  38 C.F.R. § 4.71, Plate I.  

The veteran's left arm is his "minor" upper extremity (he 
is right handed).  Limitation of flexion of the minor forearm 
to 110 degrees warrants a 0 percent rating.  A 10 percent 
rating requires that flexion be limited to 100 degrees.  A 20 
percent rating requires that flexion be limited to 90 or 70 
degrees.  A 30 percent rating requires that flexion be 
limited to 55 degrees.  A 40 percent rating requires that 
flexion be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  

Limitation of extension of the minor forearm to 45 or 60 
degrees warrants a 10 percent rating.  A 20 percent rating 
requires that extension be limited to 75 or 90 degrees.  A 30 
percent rating requires that extension be limited to 100 
degrees.  A 40 percent rating requires that extension be 
limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.  

A 30 percent rating is warranted for an ankylosed minor elbow 
in a favorable position, at an angle between 90 degrees and 
70 degrees.  A 40 percent rating requires an intermediate 
position, at an angle of more than 90 degrees, or between 70 
degrees and 50 degrees.  A 50 percent rating requires an 
unfavorable position, at an angle of less than 50 degrees or 
with complete loss of supination or pronation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5205.  

For impairment of supination and pronation, a 10 percent 
rating is warranted where supination of the minor side is 30 
degrees or less.  A 20 percent rating requires that motion is 
los beyond the last quarter of arc and the hand does not 
approach full pronation.  38 C.F.R. § 4.71a, Diagnostic Code 
5213.  

This is an initial rating case, on the granting of service 
connection, and thus consideration must be given to different 
percentage ratings for different periods of time based on the 
facts found (so-called "staged ratings").  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

As noted above, the veteran served on active duty from June 
1972 to June 1974.  The RO has rated the veteran's service-
connected left elbow disability as 20 percent disabling from 
September 12, 2000 (the effective date of service connection) 
to March 5, 2002 and from May 1, 2002 to July 7, 2003, and as 
40 percent disabling since July 8, 2003, which is the date of 
a Board hearing.  A temporary total convalescent rating (38 
C.F.R. § 4.30) was assigned from March 6, 2002 to April 30, 
2002.  Consequently the Board must consider whether the 
veteran is entitled to a rating in excess of 20 percent for 
the periods from September 12, 2000 to March 5, 2002 and from 
May 1, 2002 to July 7, 2003, and a rating in excess of 40 
percent since July 8, 2003.  The temporary total convalescent 
rating was not appealed and is not at issue before the VA at 
this time. 

A June 2001 VA orthopedic examination report noted that the 
veteran complained of mostly pain and weakness of the left 
elbow.  The examiner reported that the veteran had full range 
of motion of the left elbow.  The examiner stated that the 
veteran was able to extend to 0 degrees and flexion to 130 
degrees.  It was noted that he had 60 degrees of supination 
and pronation.  The examiner indicated that the veteran had 
4+/5 strength to the biceps and triceps as well as wrist 
flexion and extension.  The examiner reported that the 
veteran's left elbow was stable to varus or valgus stress, 
both with the elbow in full extension to 30 degrees, and that 
the pain was mostly in the medial aspect of the elbow.  The 
impression included status post left elbow dislocation with 
excellent range of motion.  The examiner commented that the 
veteran described pain which was mostly likely related to 
degenerative changes, mild to moderate in severity.  

Subsequent VA treatment records dated to April 2002 show that 
the veteran was treated for left elbow complaints on numerous 
occasions.  Such records indicate that veteran was treated 
for complaints including left elbow pain as well as numbness 
and tingling in his left ring and small fingers, that he was 
noted to have degenerative joint disease of the left elbow 
with loose bodies, and that he underwent left elbow surgery, 
specifically an arthroscopy.  

An April 2002 VA orthopedic examination report noted that the 
veteran recently underwent a left elbow arthroscopy and was 
found to have degenerative changes at the radiocapitellar 
joint.  It was noted that there was still significant 
articular cartilage damage which could not be repaired.  The 
examiner reported that range of motion of the left elbow was 
from 5 degrees short of full extension to 120 degrees of 
flexion.  It was noted that there was significant pain at the 
extreme of flexion as well as extension.  The examiner 
reported that the veteran had 90 degrees of pronation and 
that he had 70 degrees of supination.  It was reported that 
strength of elbow flexion was 4/5 and elbow extension was 4/5 
versus 5/5 on the opposite side.  The impression included 
left elbow post-traumatic degenerative joint disease, most 
specifically at the radiocapitellar joint with pain and 
decreased range of motion.  

Additional VA treatment records through March 2003 referred 
to additional treatment for left elbow complaints.  An April 
2003 VA neurological examination report noted that the 
veteran complained of numbness and weakness in the left upper 
extremity in its entirety from the shoulder down.  The 
examiner reported that there was no definite neurologic 
abnormality present.  It was noted that a nerve conduction 
study was requested.  An April 2003 electromyography report 
noted that there was slow nerve conduction velocity across 
the left elbow which did not meet a critical level, and that 
the veteran was symptomatic.  As to a summary, it was noted 
that it was abnormal.  

The testified as to his disorder at a Board hearing on July 
8, 2003.  The veteran's statements have been reviewed, in 
detail.  He also continued to receive VA treatment for 
multiple left elbow complaints through August 2004.  

The most recent VA examination was on October 7, 2004.  A 
recent October 2004 VA orthopedic examination report noted 
that veteran's claims file was reviewed.  The veteran 
reported that he was told that he would require joint 
replacement within six to twelve months and that he had pain 
and swelling of the left elbow.  He also indicated that he 
had numbness in the fourth and fifth fingers on the left hand 
and was not able to grip things with that side.  It was noted 
that there was no instability or locking, but that he stated 
that he was not able to utilize the arm for lifting of 
supporting his weight.  The veteran indicated that the elbow 
limited him significantly in that he was not able to use the 
arm at all.  

The examiner reported that the left elbow was minimally more 
swollen than the right, but significantly more tender to 
touch.  The examiner noted that range of motion of the left 
elbow showed that the veteran lacked 5 degrees of full 
extension and that flexion was 40 degrees on the left with 
significant pain.  It was reported that repeated measurements 
did not yield any significant change in the veteran's range 
of motion.  Supination and pronation was 80 degrees.  The 
impression was residuals following an injury of the left 
elbow with severe limitation in range of motion.  It was 
noted that no swelling was noted on the examination, but that 
significant swelling was reported by the veteran.  

In an addendum, the examiner stated that the left elbow X-ray 
revealed a small bony fragment at the lateral epicondyle, 
likely representing an old fracture.  The examiner stated 
that the diagnosis was healed fracture of the left elbow.  

The Board notes that although there are variations in the 
severity of the veteran's left elbow disability as shown by 
the June 2001, April 2002, April 2003, and October 2004 VA 
examinations, noted above, he continuously received treatment 
for multiple left elbow complaints during the period between 
such examinations.  He also underwent surgery on his left 
elbow in 2002.  

The Board cannot conclude based on a review of the medical 
evidence, that the veteran's left elbow disability solely 
increased in severity on the specific date of a July 8, 2003 
Board hearing.  There is no medical evidence to support a 
change in severity on that date.  In fact, the evidence 
indicates that the veteran's left elbow complaints have 
essentially remained consistent from the date of service 
connection to the present.  Consequently, the Board will not 
assign "staged ratings" for the condition.  Instead, the 40 
percent rating for the veteran's left elbow disability will 
be made effective for the periods from September 12, 2000 to 
March 5, 2002 and from May 1, 2002 to July 7, 2003.  The 
benefit-of-the-doubt rule has been applied in making this 
decision.  38 U.S.C.A § 5107(b).  

At no time since the effective date of service connection, 
subject to the temporary total convalescent rating (38 C.F.R. 
§ 4.30), has the veteran's left elbow disability been more 
than 40 percent disabling.  The medical evidence indicates 
that the veteran has left elbow degenerative joint disease 
with significant limitation of motion.  However, the current 
40 percent rating is the maximum rating for limitation of 
flexion (Diagnostic Code 5206) or limitation of extension 
(Diagnostic Code 5207) of the minor forearm, and thus the 
effects of pain on use do not affect rating under the 
limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
Spencer v. West, 13 Vet.App. 376 (2000); DeLuca v. Brown, 8 
Vet.App. 202 (1995).  

Additionally, ankylosis has not been shown, and thus there is 
no basis for a higher rating under Diagnostic Code 5205.  
Further, the Board notes that 40 percent rating exceeds the 
maximum rating of 10 percent for supination and 20 percent 
for pronation under Diagnostic Code 5213.  

The Board observes that the veteran had complained of 
numbness of his fingers.  In terms of neurological 
manifestations, the most appropriate neurologic code is 8516 
for impairment of the ulnar nerve.  However, the medical 
evidence fails to indicate findings compatible with more than 
the already assigned 40 percent rating.  

Addressing the merits of the claim above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for a higher 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
would cause a "marked" interference with employment or 
requires frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  

The preponderance of the evidence is against a rating higher 
than 40 percent for the veteran's left elbow disability, 
subject to the temporary total convalescent rating (38 C.F.R. 
§ 4.30), at any time since the effective date of service 
connection.  Thus, as to this aspect of the claim, the 
benefit-of-the-doubt rule does not apply, and this part of 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In an March 2001 letter, 
an August 2001 statement of the case, a January 2002 letter, 
a June 2002 supplemental statement of the case, a January 
2003 letter, a May 2003 supplemental statement of the case, a 
July 2003 Board hearing, a July 2004 letter, and a November 
2004 supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to a 
higher rating for a left elbow disability.  The discussions 
in the rating decisions, the statement of the case, and the 
supplemental statement of the case, have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  The 
Board remanded this case to assist the veteran, and a VA 
examination was preformed.  Therefore, further delay in the 
adjudication of this case is not warranted.  


ORDER

A higher rating of 40 percent for a left elbow disability, 
for the periods from September 12, 2000 to March 5, 2002 and 
from May 1, 2002 to July 8, 2003, is granted, subject to the 
regulations governing the payment of monetary benefits.

A higher rating than 40 percent for a left elbow disability 
is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


